In two negligence actions (which were tried jointly), defendant Zavaro in the second above-entitled action -appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, entered December 23, 1964 on a jury verdict as was in favor of the pl-aintiff Cora E. Mann in both her individual and fiduciary capacities. Judgment, insofar as appealed from, reversed on the law; the second above-entitled action is severed, and a new trial thereof directed, with costs to abide the event. In our opinion, the receipt of the expert testimony constituted reversible error (see Lopez v. Yannotti, 24 A D 2d 758; Lombard v. Dobson, 16 A D 2d 1031; Mercadante v. Barry Transp. Co., 23 A D 2d 653). Ughetta, Acting P. J., Brennan, Hopkins and Benjamin, JJ., concur; Rabin, J., concurs in reversal of the judgment, insofar as appealed from, and the direction of a new trial on the ground stated in the memorandum of the majority, and on the additional ground that the verdict is against the weight of the evidence.